Order filed April 25, 2013




                                           In The

         Eleventh Court of Appeals
                                         ___________

                                    No. 11-12-00292-CR
                                        __________

                             DONTAVIS GOWAN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee


                             On Appeal from the 54th District Court
                                   McLennan County, Texas
                              Trial Court Cause No. 2011-1805-C2



                                          ORDER
       On March 21, 2013, this court issued an opinion and judgment in this cause. The State
timely filed a motion for rehearing, and Appellant, Dontavis Gowan, filed a response as
requested by this court. We grant the State’s motion for rehearing, and we hereby withdraw our
opinion and judgment dated March 21, 2013.


                                                          PER CURIAM
April 25, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.